                                                   U.S. DISTRICT COURT
                                               NORTHERN DISTRICT OF TEXAS
                                                        FILED
               IN THE UNITED STATES DISTRIC COU T
                FOR THE NORTHERN DISTRICT OF TEXA OCT      2 4 2019
                       FORT WORTH DIVISION
                                                CLERK, U.S. DISTRICT COURT
DAVID EUGENE CARR,              §
                                                  B~·~--,~~--
                                §                   -     Deputy

               Petitioner,      §
                                §
v.                              §       No. 4:18-CV-831-A
                                §
LORIE DAVIS, Director,          §
Texas Department of Criminal    §
Justice, Correctional           §
Institutions Division,          §
                                §
               Respondent.      §

                       MEMORANDUM OPINION
                               and
                              ORDER

     This is a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 filed by petitioner, David Eugene Carr, a state

prisoner confined in the Correctional Institutions Division of

the Texas Department of Criminal Justice (TDCJ), against Lorie

Davis, director of that division, respondent. After having

considered the pleadings and relief sought by petitioner, the

court has concluded that the petition should be dismissed as

time-barred.

                      I. PROCEDURAL HISTORY

     The pleadings and documentary evidence presented by the

parties reflect that in 2008 petitioner pleaded guilty pursuant

to a plea agreement in Tarrant County, Texas, Case No. 1074254D,

to assault with bodily injury of a family member and "true" to

the repeat-offender allegation in the indictment and was
sentenced to 12 years' confinement.           (OlSHR 31-36. 1 ) He was

released on parole on October 24,         2012, and was arrested on

various pre-revocation warrants and re-released in the

intervening years, culminating in his transfer to an Intermediate

Sanction Facility (ISF) on July 10, 2015.           (Resp't's Answer Ex. B

2-3.) His parole was finally revoked on April 8, 2016, and he was

returned to TDCJ custody on April 28, 2016.              (Id. at 3.) The

revocation resulted in the forfeiture of 2 years,             9 months, and 4

days of street time credit.       (Id. at 4.)     Petitioner sought

administrative and state court remedies, to no avail. He filed

this federal habeas petition on October 5, 2018. 2 (Pet. 10.) By

way of the petition, he seeks credit for his street time.                (Id. at

6-7.) Respondent asserts that the petition is time-barred or, in

the alternative, wholly unexhausted.          (Resp't's Answer 1.)

                       II. STATUTE OF LIMITATIONS

      Title 28, United States Code,       §   2244(d)    imposes a one-year

statute of limitations on federal petitions for writ of habeas

corpus filed by state prisoners. 28 U.S.C.           §   2244(d).

Specifically, the provision provides:

           (1)  A 1-year period of limitation shall apply to
      an application for a writ of habeas corpus by a person
      in custody pursuant to the judgment of a State court.


      1"01SHR" and "02SHR" refer to the record of petitioner's state habeas-
corpus proceedings in WR-86,848-01 & -02, respectively.
       2A prose prisoner's federal habeas petition is deemed filed when placed
in the prison mailing system. Spotville v. Cain, 149 F.3d 374, 377 (5th Cir.
1998).

                                      2
          The limitation period shall run from the latest of-

                      (A) the date on which the judgment
                became final by the conclusion of direct
                review or the expiration of the time for
                seeking such review;

                      (B) the date on which the impediment to
                filing an application created by State action
                in violation of the Constitution or laws of
                the United States is removed, if the
                applicant was prevented from filing by such
                State action;

                      (C) the date on which the
                constitutional right asserted was initially
                recognized by the Supreme Court, if the right
                has been newly recognized by the Supreme
                Court and made retroactively applicable to
                cases on collateral review; or

                    (D)  the date on which the factual
               predicate of the claim or claims presented
               could have been discovered through the
               exercise of due diligence.

                (2) The time during which a properly filed
          application for State post-conviction or other
          collateral review with respect to the pertinent
          judgment or claim is pending shall not be counted
          toward any period of limitation under this subsection.

Id.   §    2244 (d) (1)- (2).

          Under subsection (D), applicable to this case, the

limitations period begins on the date the petitioner could have

discovered the factual predicate of his claim(s) through the

exercise of due diligence. Petitioner's parole was revoked on

April 8, 2016, and he was returned to TDCJ custody on April 28,

2016. Consequently, at the latest, petitioner discovered or could

have discovered the factual predicate of his claims on April 28,


                                     3
2016. See Lanier v. Thaler, No. 4:10-CV-045-A, 2010 WL 1558621,

at *2 (N.D. Tex. Apr. 19, 2010). Thus, the federal limitations

period began on that date and expired one year later on April 28,

2017, subject to any tolling.

     Tolling of the limitations period may be appropriate under

the statutory tolling provision in§ 2244(d) (2) and/or as a

matter of equity. Petitioner's time credit dispute resolution

proceeding, pending from November 4, 2016, through November 10,

2016, tolled limitations for seven days, making the petition due

on or before May 5, 2017. See Stone v.   Thaler, 614 F.3d 136, 138

(5th Cir. 2010). Petitioner's two relevant state habeas

proceedings, both of which were dismissed as noncompliant with

the state's form requirements, were not properly filed for

purposes of§ 2244(d) (2) and did not operate to further toll the

limitations period. See Artuz v. Bennett, 531 U.S. 4,   8 (2000);

Larry v. Dretke, 361 F. 3d 890, 895 (5th Cir. 2004). Nor has

petitioner alleged or demonstrated rare and exceptional

circumstances that would justify equitable tolling. See Davis v.

Johnson, 158 F. 3d 806, 811 (5th Cir. 1998). He offers no

explanation for his delay, and the record reveals none.

     Petitioner's federal petition was due on or before May 5,

2017. His petition filed on October 5, 2018, is therefore




                                4
            3
untimely.

      ~or   the reasons discussed, it is ORDERED that petitioner's

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254

be, and is hereby,     DISMISSED as time-barred. Petitioner has not

made a showing that reasonable jurists would question this

court's procedural ruling. Therefore, it is further ORDERED that

a certificate of appealability be, and is hereby, denied.

      SIGNED October                   2019.




                                                                                JUDGE




      3Because the petition is     untimely,   it   is   not   necessary   to   address
respondent's exhaustion defense.

                                        5
